MEMORANDUM **
Verry Agus Wijaya, a native and citizen of Indonesia, petitions for review of an order of the Board of Immigration Appeals summarily affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal.
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial *801evidence, Ali v. Ashcroft, 394 F.3d 780, 784 (9th Cir.2005), we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum because any harm that Wijaya suffered does not rise to the level of past persecution. See Prasad v. INS, 47 F.3d 336, 339-340 (9th Cir.1995). Additionally, Wijaya does not have a well-founded fear of future persecution because Wijaya failed to demonstrate that his fears are distinct from those felt by other ethnic Chinese Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir.2007) (en banc).
Because Wijaya cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Prasad, 47 F.3d at 340.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.